    Case 1:09-cv-01714-GHW-RWL Document 330 Filed 06/11/20 Page 1 of 5

                                                   USDC SDNY
                                                   DOCUMENT
UNITED STATES DISTRICT COURT                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                      DOC #:
                                                   DATE FILED: 6/11/2020


                                    x
In re DEUTSCHE BANK AG SECURITIES   :   Master File No. 1:09-cv-01714-GHW-RWL
LITIGATION                          :
                                    :   CLASS ACTION
                                    :
This Document Relates To:           :   ORDER AWARDING ATTORNEYS’ FEES
                                    :   AND EXPENSES AND AWARD TO CLASS
      ALL ACTIONS.                  :   PLAINTIFFS PURSUANT TO 15 U.S.C.
                                    x   §77z-1(a)(4)
     Case 1:09-cv-01714-GHW-RWL Document 330 Filed 06/11/20 Page 2 of 5



       This matter having come before the Court on June 11, 2020, on the motion of Lead Counsel

for an award of attorneys’ fees and expenses (the “Fee Motion”), the Court, having considered all

papers filed and proceedings conducted herein, having found the Settlement of this Litigation to be

fair, reasonable and adequate, and otherwise being fully informed in the premises and good cause

appearing therefore;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.      This Order incorporates by reference the definitions in the Stipulation of Settlement

dated November 11, 2019 (the “Stipulation”), and all capitalized terms used, but not defined herein,

shall have the same meanings as set forth in the Stipulation.

       2.      This Court has jurisdiction over the subject matter of this application and all matters

relating thereto, including all Members of the Class who have not timely and validly requested

exclusion.

       3.      Notice of Lead Counsel’s Fee Motion was given to all Class Members who could be

located with reasonable effort. The form and method of notifying the Class of the Fee Motion met

the requirements of Rule 23 of the Federal Rules of Civil Procedure and 15 U.S.C. §77z-1(a)(7), the

Securities Act of 1933, as amended by the Private Securities Litigation Reform Act of 1995, due

process, and any other applicable law, constituted the best notice practicable under the

circumstances, and constituted due and sufficient notice to all persons and entities entitled thereto.

       4.      The Court hereby awards Lead Counsel attorneys’ fees in the amount of one-third of

the Settlement Amount, plus expenses in the amount of $1,203,502.39, together with the interest

earned on both amounts for the same time period and at the same rate as that earned on the

Settlement Fund until paid. The Court finds that the amount of fees awarded is fair, reasonable, and

appropriate under the “percentage-of-recovery” method.

                                                -1-
     Case 1:09-cv-01714-GHW-RWL Document 330 Filed 06/11/20 Page 3 of 5



       5.      The awarded attorneys’ fees and expenses and interest earned thereon, shall be paid to

Lead Counsel subject to the terms, conditions, and obligations of the Stipulation, and in particular,

¶7.2 thereof, which terms, conditions, and obligations are incorporated herein.

       6.      In making this award of fees and expenses to Lead Counsel, the Court has considered

all the factors articulated in Goldberger v. Integrated Res. Inc., 209 F.3d 43, 50 (2d Cir. 2000), and

found that:

               (a)        the Settlement has created a fund of $18,500,000 in cash that is already on

deposit, and numerous Class Members who submit, or have submitted, valid Proof of Claim and

Release forms will benefit from the Settlement created by Lead Counsel;

               (b)        over 112,300 copies of the Notice were disseminated to potential Class

Members indicating that Lead Counsel would move for attorneys’ fees in an amount not to exceed

one-third of the Settlement Amount and for expenses in an amount not to exceed $1,300,000, plus

interest on both amounts, and no objections to the fees or expenses were filed by Class Members;

               (c)        Lead Counsel has pursued the Litigation and achieved the Settlement with

skill, perseverance, and diligent advocacy;

               (d)        Lead Counsel has expended substantial time and effort pursuing the Litigation

on behalf of the Class;

               (e)        Lead Counsel pursued the Litigation on a contingent basis, having received no

compensation during the Litigation, and any fee amount has been contingent on the result achieved;

               (f)        the Litigation involves complex factual and legal issues and, in the absence of

settlement, would involve lengthy proceedings whose resolution would be uncertain;

               (g)        had Lead Counsel not achieved the Settlement, there would remain a

significant risk that the Class may have recovered less or nothing from Defendants;

                                                   -2-
     Case 1:09-cv-01714-GHW-RWL Document 330 Filed 06/11/20 Page 4 of 5



               (h)      Plaintiffs’ Counsel have devoted over 26,000 hours, with a lodestar value of

$16,069,646.00, to achieve the Settlement;

               (i)      public policy concerns favor the award of reasonable attorneys’ fees and

expenses in securities class action litigation; and

               (j)      the attorneys’ fees and expenses awarded are fair and reasonable and

consistent with awards in similar cases within the Second Circuit.

       7.      Any appeal or any challenge affecting this Court’s approval regarding the Fee Motion

shall in no way disturb or affect the finality of the Judgment entered with respect to the Settlement.

       8.      Pursuant to 15 U.S.C. §77z-1(a)(4), the Court awards the total amount of $20,000 to

Class Plaintiffs Norbert G. Kaess and Maria Farruggio for the time they spent directly related to their

representation of the Class.

       9.      In the event that the Settlement is terminated or does not become Final or the

Effective Date does not occur in accordance with the terms of the Stipulation, this Order shall be

rendered null and void to the extent provided in the Stipulation and shall be vacated in accordance

with the Stipulation.

       IT IS SO ORDERED.


        June 11, 2020
DATED: _____________________                   _______________________________________
                                               THE HONORABLE GREGORY H. WOODS
                                               UNITED STATES DISTRICT JUDGE




                                                 -3-
     Case 1:09-cv-01714-GHW-RWL Document 330 Filed 06/11/20 Page 5 of 5



                                    CERTIFICATE OF SERVICE

          I Eric I. Niehaus, hereby certify that on June 4, 2020, I authorized a true and correct copy

of the foregoing document to be electronically filed with the Clerk of the Court using the CM/ECF

system, which will send notification of such public filing to all counsel registered to receive such

notice.

                                                     s/ Eric I. Niehaus
                                                     ERIC I. NIEHAUS

                                                     ROBBINS GELLER RUDMAN
                                                       & DOWD LLP
                                                     655 West Broadway, Suite 1900
                                                     San Diego, CA 92101-8498
                                                     Telephone: 619/231-1058
                                                     619/231-7423 (fax)

                                                     E-mail: ericn@rgrdlaw.com
